Van Dusen, P. J.,
The exceptions are dismissed for the reasons given by the learned auditing judge.
We also refer to the line of decisions which holds that where there is a gift of principal in default of issue there is an implied gift to issue. See Beilstein et al. v. Beilstein, 194 Pa. 152, and Clayton’s Estate, 302 Pa. 468. A similar rule is illustrated by Quigg’s Estate, 4 Pa. C. C. 667.
Grothe’s Estate, 229 Pa. 186, has, we think, no application at all to the present case. There was no gift of principal to anyone in any event in that case.
The exceptions are dismissed and the adjudication is confirmed absolutely.